Title: To Thomas Jefferson from Robert Owen, 25 November 1825
From: Owen, Robert
To: Jefferson, Thomas


                        My dear Sir.
                        
                            Philadelphia
                            25 Nov 1825
                    Mr Whitwell the Architect of our new arrangement & my friend Captain Macdonald have a great desire to see the improvements in building which you have introduced in the Virginia University & for this purpose I take the liberty of giving them an introduction to you. These gentlemen who are in my confidence shall inform you of all the proceedings which have occurred since I saw you relative to the new system & I shall with pleasure learn of them of you & Mrs Randolph & family & I trust they will convey intelligence of your continued health & of the happiness of all around you.Being greatly hurried. I can add that with the greatest esteem I remainyour obedt & faithful Sert
                        Robt Owen